EXHIBIT 16.1 October 30, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re:Balqon Corporation (formerly, BMR Solutions, Inc.). Commissioners: We have read the statements made by Balqon Corporation (formerly, BMR Solutions, Inc.), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Balqon Corporation (formerly, BMR Solutions, Inc.) dated October 30, 2008.We agree with the statements concerning our Firm in such Form 8-K.We have no basis to agree or disagree with any other statements made under Item Sincerely, Mendoza Berger & Company LLP /s/ Mendoza Berger & Company, LLP Irvine, California
